                  Case 3:20-cv-05671-JD Document 127
                                                 128 Filed 03/22/21
                                                           03/23/21 Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     (SLF *DPHV ,QF                                            FY
                                                        &DVH1RBBBBBBBBBBBBBBB
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF ATTORNEY
             v.
                                                        PRO HAC VICE
    *RRJOH //& HW DO                                  (CIVIL LOCAL RULE 11-3)
 
                                     Defendant(s).
 
         I, V 'DULQ 3 0F$WHH                   , an active member in good standing of the bar of
     1HZ <RUN                     , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: (SLF *DPHV ,QF                             in the
                                                                3DXO - 5LHKOH
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
     &UDYDWK6ZDLQH 0RRUH//3                          )DHJUH'ULQNHU%LGGOH 5HDWK//3
       (LJKWK$YHQXH                                   )RXU(PEDUFDGHUR&HQWHU
     1HZ<RUN1HZ<RUN                            6DQ)UDQFLVFR&DOLIRUQLD
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    GPFDWHH#FUDYDWKFRP                                 SDXOULHKOH#IDHJUHGULQNHUFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:       .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                              V 'DULQ 3 0F$WHH
                                                                              APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of 'DULQ3 0F$WHH                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the party.

   Dated:March 23, 2021
                                                              UNITED STATES
                                                                        TES
                                                                         ES D
                                                                            DISTRICT
                                                                             ISTRIC JUDGE October 2012
                                                                             IS

     PRO HAC VICE APPLICATION & ORDER
